Name: Commission Implementing Regulation (EU) 2017/1390 of 26 July 2017 amending for the 272nd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaeda organisations
 Type: Implementing Regulation
 Subject Matter: politics and public safety;  civil law;  international affairs;  international trade
 Date Published: nan

 27.7.2017 EN Official Journal of the European Union L 195/11 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1390 of 26 July 2017 amending for the 272nd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaeda organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaeda organisations (1), and in particular Article 7(1)(a), Article 7a(1) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 20 July 2017, the Sanctions Committee of the United Nations Security Council decided to add six persons and four entities to the list of persons, groups and entities to whom the freezing of funds and economic resources should apply, and removed one entry. Annex I to Regulation (EC) No 881/2002 should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 2017. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entries are added under the heading Natural persons: (a) Alexanda Amon Kotey (alias: (a) Alexe Kotey; (b) Alexanda Kote). Date of birth: 13.12.1983. Place of birth: London, United Kingdom. Nationality: British. Passport no: United Kingdom of Great Britain and Northern Ireland 094477324, issued on 5.3.2005. Other information: Physical description: eye colour: dark brown; hair colour: black; complexion: dark. Distinguishing marks: beard. Ethnic background: Ghanaian Cypriot. Date of designation referred to in Article 7d(2)(i): 20.7.2017. (b) Elshafee El Sheikh (alias: (a) El Shafee Elsheikh; (b) Alshafee El-Sheikh). Date of birth: 16.7.1988. Date of birth: London, United Kingdom. Nationality: British. Passport no: United Kingdom of Great Britain and Northern Ireland 801121547, issued on 16.6.2009 (issued by UK Passport Office with expiry date of 16.6.2019, cancelled in Dec. 2014). Other information: Physical description: eye colour: dark brown; hair colour: black; complexion: dark. Distinguishing marks: beard. Mother's name: Maha Elgizouli. Date of designation referred to in Article 7d(2)(i): 20.7.2017. (c) Muhammad Bahrum Naim Anggih Tamtomo (alias: (a) Bahrun Naim; (b) Anggih Tamtomo; (c) Abu Rayyan; (d) Abu Rayan; (e) Abu Aisyah). Date of birth: 6.9.1983. Place of birth: a) Surakarta, Indonesia; b) Pekalongan, Indonesia. Nationality: Indonesian. Address: a) Aleppo, Syrian Arab Republic b) Raqqa, Syrian Arab Republic. Date of designation referred to in Article 7d(2)(i): 20.7.2017. (d) Malik Ruslanovich Barkhanoev (alias: (a) Saifuddin; (b) Saifuddin al-Ingushi; (c) Saifuddin Ingushi). Date of birth: 14.3.1992. Place of birth: Ordzhonikidzevskaya village, Sunzhenskiy district, Ingushetia, Russian Federation. Nationality: Russian. Address: Mosul, Iraq. Date of designation referred to in Article 7d(2)(i): 20.7.2017. (e) Murad Iraklievich Margoshvili (alias: (a) Zurab Iraklievich Margoshvili; (b) Murad Akhmedovich Madayev; (c) Lova Madayev; (d) Abu-Muslim Al-Shishani; (e) Muslim; (f) Lava; (g) John; (h) George; (i) Arthur; (j) Sedoy). Date of birth: 15.1.1970. Place of birth: Grozny, Chechen Republic, Russian Federation. Nationality: (a) Russian; (b) Georgian. Date of designation referred to in Article 7d(2)(i): 20.7.2017. (f) OMAN ROCHMAN Ustadz (alias: (a) Oman Rahman; (b) Abu Sulaiman Aman Abdurrahman Al-Arkhabiliy; (c) Aman Abdul Rahman; (d) Aman Abdurahman; (e) Aman Abdurrachman; (f) Oman Abdulrohman; (g) Oman Abdurrahman; (h) Aman Abdurrahman). Date of birth: 5.1.1972. Place of birth: Sumedang, Indonesia. Nationality: Indonesian. Address: Pasir Putih Prison, Nusa Kambangan Island, Indonesia. Date of designation referred to in Article 7d(2)(i): 20.7.2017. (2) The following entries are added under the heading Legal persons, groups and entities: (a) HANIFA MONEY EXCHANGE OFFICE (BRANCH LOCATED IN ALBU KAMAL, SYRIAN ARAB REPUBLIC) (alias: (a) Hanifah Currency Exchange; (b) Hanifeh Exchange; (c) Hanifa Exchange; (d) Hunaifa Office; (e) Hanifah Exchange Company; (f) Hanifa Money Exchange Office). Address: Albu Kamal (Al-Bukamal), Syrian Arab Republic. Other information: Money exchange business in Albu Kamal (Al-Bukamal), Syrian Arab Republic. Date of designation referred to in Article 7d(2)(i): 20.7.2017. (b) SELSELAT AL-THAHAB (alias: (a) Silsilet al Thahab; (b) Selselat al Thahab For Money Exchange; (c) Silsilat Money Exchange Company; (d) Silsilah Money Exchange Company; (e) Al Silsilah al Dhahaba; (f) Silsalat al Dhab). Address: (a) Al-Kadhumi Complex, Al-Harthia, Baghdad, Iraq; (b) Al-Abbas Street, Karbala, Iraq. Date of designation referred to in Article 7d(2)(i): 20.7.2017. (c) Jaysh Khalid Ibn al Waleed (alias: (a) Khalid ibn al-Walid Army; (b) Liwa Shuhada al-Yarmouk; (c) Harakat al-Muthanna al-Islamia). Date of designation referred to in Article 7d(2)(i): 20.7.2017. (d) Jund Al Aqsa (alias: (a) The Soldiers of Aqsa; (b) Soldiers of Aqsa; (c) Sarayat Al Quds). Address: (a) Idlib Governorate, Syrian Arab Republic; (b) Hama Governorate, Syrian Arab Republic. Date of designation referred to in Article 7d(2)(i): 20.7.2017. (3) The following entry under the heading Natural persons is removed: Othman Deramchi (alias Abou Youssef). Address: Algeria. Date of birth: 7.6.1954. Place of birth: Tighennif, Algeria. Nationality: Algerian. Other information: (a) Italian fiscal code DRMTMN54H07Z301T; (b) Deported from Italy to Algeria on 22.8.2008, (c) Father in law of Djamel Lounici. Date of designation referred to in Article 2a(4)(b): 17.3.2004.